DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-4, 7-17 and 20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Ayyagari et al (10,116,883).
Regarding claims 1, 8 and 14 Ayyagari discloses
  	acquiring depth information of points in a to-be-captured scene corresponding to at least one pixel (note col. 14 lines 38-39, depth information is determined);    
 	generating a 3D image of the to-be-captured scene based on the acquired depth information (note col. 14 lines 40-42, depth data used to form 3D image); 
 	wherein, for each of the points in the to-be-captured scene corresponding to the at least one pixel, the depth information is obtained (note col. 11 lines 55-56) by:
  	distributing, during the exposure period, charges obtained by the pixel by photoelectric conversion of received light reflected by each of the points to at least two charge collection areas associated to the pixel according to a preset distribution rule, wherein the distribution rule is used to determine charge collection variation functions of changes over time of a ratio of an amount of charges collected in each charge collection area to a total amount of charges collected in all charge collection areas per unit time, and wherein for a same pixel, the variation functions of each charge collection area are different from each other (note col. 11 lines 25-60 and fig. 4C); and
 	 determining, based on a result of the distributing, the depth information of the each of the points in the to-be-captured scene corresponding to the at least one pixel (note col. 11 lines 61-63, depth calculation is performed for each pixel location).

Regarding claims 2, 9 and 15 Ayyagari discloses,
 	Wherein each of the pixels, from which the depth information is obtained, has at least two charge collection areas (note col. 8 lines 50-55 and fig. 2 block 27 and 37, associated pixel charge transfer cell); and
 	 wherein, the determining further comprises: determining, based on an amount of charge collected in the at least two charge collection areas of the pixel, the depth information of the points in the to-be-captured scene corresponding to each pixel (note col. 11 lines 61-63, depth information determined to each pixel. .

Regarding claims 3, 10 and 16 Ayyagari discloses,
 	Determining, during an exposure period, a number of charges collected in the at least two charge collection areas of the pixel (Note col. 11 lines 45-55, charges collected); and
 determining, based on the determined number, the depth information of the points in the scene corresponding to the pixel (note col. 11 lines 45-55, determining depth information from pixels).

Regarding claims 4 and 17 Ayyagari discloses,
 	Wherein: an intersection of a time period (note col. 9 lines 39 and 54, integration period), during which an illumination light emitted by an illumination source (note col. 9 lines 40-44, light from illumination source) is reflected to an image capture device by the points in the to-be-captured scene (note col. 10 lines 45-50, portion of the art reflected light coming from object of the scene to sensor) and a time period for exposure of the device is not empty (note col 10 lines 52-54, timing).

Regarding claims 7 and 20 Ayyagari discloses,
 	Wherein the distribution rule is determined by: applying a voltage to control electrodes of each of the charge collection areas, wherein the applied voltage has different voltage-time variation functions from each other; determining a variation of the charge distribution over time under the applied voltage; and determining the variation as the distribution rule (note col. 8 lines 56-col. 9 lines 9 and fig. 2, lines cite switch closed transferring voltage to pixels, control switch as voltage control) .

Regarding claim 11 Ayyagari discloses,
 	Wherein the depth camera further comprises an illumination source that emits illumination light (note col. 7 lines 7-15, light source in the ccd image sensor).

Regarding claim 12 Ayyagari discloses,
 	applying a voltage to control electrodes of each of the charge collection areas (note fig. 2 block 29 and 39, controls voltage), wherein the applied voltage has different voltage-time variation functions from each other (note col. 9 lines 1-8); determining a variation of the charge distribution over time under the applied voltage (note col. 9 lines 1-8); and determining the variation as the distribution rule (note col. 9 lines 1-8).

Regarding claim 13 Ayyagari discloses,
 	wherein each of the sensing pixel units is selected from group consisting of a charge coupled device unit (note col. 7 lines 17-20, ccd sensor charge coupled device) and a CMOS sensor unit (note col. 9 lines 10-15, lines cite CMOS imaging device).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5-6 and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Ayyagari et al (10,116,883) in view of Yahav et al (2012/0154535).
Regarding claims 5 and 18,
 	Ayyagari, does not clearly disclose wherein the illumination light has a short pulse width shorter than or equal to 10 ns.  Yahav discloses, wherein the illumination light has a short pulse width shorter than or equal to 10 ns (paragraph 0009, cites 10ns short captured period).  Ayyagari and Yahav are combinable because they are from the same field of endeavor.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to include  illumination light has a short pulse width shorter than or equal to 10 ns, in the system of Ayyagari as evidenced by Yahav.  The suggestion/motivation for doing so provides shorter capture period for illuminations.  It would have been obvious to combine Yahav and Ayyagari to obtain the invention as specified in claims 5 and 18 .

Regarding claims 6 and 19,
 	Ayyagari, does not clearly disclose wherein the illumination light has a long pulse width longer than 10 ns.  Yahav discloses illumination light has a long pulse width longer than 10 ns (paragraph 0009, cites 20 and 30 ns longer captured period).  Ayyagari and Yahav art combinable because they are from the same field of endeavor.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to include  illumination light has a long pulse width longer than 10 ns, in the system of Ayyagari as evidenced by Yahav.  The suggestion/motivation for doing so provides a longer capture period for illuminations.  It would have been obvious to combine Yahav and Ayyagari to obtain the invention as specified in claims 6 and 19 .

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY M DESIRE whose telephone number is (571)272-7449. The examiner can normally be reached Monday-Friday 6:30am-3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nay Maung can be reached on 571-272-7882. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





G.D.
October 21, 2022
/GREGORY M DESIRE/Primary Examiner, Art Unit 2664